IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 JOHN AND JEAN OWENS, H/W                       : No. 23 EAP 2021
                                                :
                                                :
              v.                                :
                                                :
                                                :
 ARDMORE AUTOMOTIVE D/B/A ARMEN                 :
 CHEVROLET, ARDEX LABORATORIES,                 :
 INC., ASHLAND, LLC, CHICAGO                    :
 AEROSOL, LLC AND CA ACQUISITION,               :
 LLC, FRANKEL CHEVROLET BUICK,                  :
 HENKEL CORPORATION, ILLINOIS TOOL              :
 WORKS, INC., RADIATOR SPECIALTY                :
 COMPANY, SAFETY-KLEEN, SHELL OIL               :
 COMPANY, SUNOCO, INC. (R&M), THE               :
 BERKEBILE OIL COMPANY, THE                     :
 BLASTER CORPORATION, UNITED                    :
 STATES STEEL CORPORATION, UNIVAR,              :
 INC., CRC INDUSTRIES, INC., UNION OIL          :
 COMPANY OF CALIFORNIA AND                      :
 CHEVRON U.S.A., INC., ZEP, INC.                :
                                                :
                                                :
 APPEAL OF: ARDMORE AUTOMOTIVE                  :
 D/B/A ARMEN CHEVROLET                          :


                                        ORDER



PER CURIAM

      AND NOW, this 28th day of December 2021, the Application “for Extraordinary

Relief and for this Court to Maintain this Appeal” is DENIED.

      The Application for Leave to File Reply and the Application “to Withdraw and

Discontinue the Appeal” are GRANTED.